Per Curiam.
This case, on appeal, involves questions for consideration and determination entirely like those considered in the case of State v. Marion (just considered and determined), ante, p. 458, and, upon the conclusions there reached, the judgment herein must be likewise affirmed.
It will therefore be ordered that the judgment in the above-entitled cause be, and is hereby, affirmed, and that it be carried into effect by the trial court,' according to the terms and conditions thereof.

Affirmed.

All concur.